DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims filed 7/6/2022 have been entered. Claims 21, 24 and 40 have been amended and new claims 41-45 have been added. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“locking mechanism” in claim 21 line 10, and claim 25 lines 2-3.
“piston drive mechanism” in claim 38 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24-27, 31, 40, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Standley et al. (US Patent Pub. 20150367073 hereinafter "Standley" note this reference was previously cited).
Regarding Claim 21, Standley teaches (Figs 18a-19b) an injection device comprising: 
a housing (402) having an axis; and 
a needle sleeve (550, 640) that is axially movable within the housing, wherein an axial movement of the needle sleeve into the housing is configured to actuate an injection process, (see [0148] and Figs 18a-18b; it is interpreted that the complete depression of 550 is “an axial movement”)
wherein the needle sleeve (550, 640) comprises: 
a first part (550) slidably mounted to the housing (402), 
a second part (640) that protrudes from the housing and is rotatably coupled to the first part such that the second part can be rotated relative to the first part about the axis (see [0148] and [0155]; also see Figs 18a-18d and Figs 19a-19b), and 
a locking mechanism configured to prevent the axial movement of the needle sleeve into the housing until the second part of the needle sleeve has been rotated relative to the first part of the needle sleeve (550 starts an axial movement, but cannot complete the axial movement until 640 has been rotated, the examiner is interpreting the axial movement to be the complete depression of 550; the grooved portion of 550 where 644 moves through is interpreted to be the locking mechanism that prevents the axial movement of 550 until 640 has been rotated; see [00148]).
Regarding Claim 22, Standley teaches (Figs 18a-18d) the injection device of claim 21, wherein the locking mechanism comprises a slot (grooves in 550 as seen in Figs 18a-18d) and an engaging member (644), wherein the engaging member is disposed in the slot (see Figs 18a-18d), and wherein the slot is configured to prevent the axial movement of the needle sleeve until the second part of the needle sleeve has been rotated relative to the first part about the axis (see Figs 18a-18d; also see [0148]; it is interpreted that “the axial movement” is the complete axial movement of 550). 
Regarding Claim 24, Standley teaches the injection device of claim 22, wherein the slot comprises a radially extending portion (the section of 550 that 644 is in within Fig 18B) and an axially extending portion (the section of 550 that 644 is in within Fig 18d) , and wherein rotation of the second part of the needle sleeve relative to the first part of the needle sleeve moves the engaging member from the radially extending portion into the axially extending portion such that the needle sleeve can move axially into the housing (See Figs 18a-18d; also see [0148]).   
Regarding Claim 25, Standley teaches the injection device of claim 21, wherein the second part (640) of the needle sleeve is rotatable between a first position (Fig 18ba -18b) in which the locking mechanism prevents the needle sleeve from moving axially into the housing, and a second position (Fig 18c-18d) in which the locking mechanism permits the needle sleeve to move axially into the housing (See [0148] and Figs 19a-19b where 640 has rotated and 550 is axially within the housing 402).  
Regarding Claim 26, Standley teaches the injection device of claim 21, further comprising: a reservoir (670) for a medicament ([0151] taches fluid within 670) and a spring-loaded mechanism (522, 650) for dispensing medicament from the reservoir, and a catch (see [0138] and [0151-0153] it is interpreted that the portion of 510 holds 522 is the catch) configured to hold the spring-loaded mechanism before use of the injection device, wherein the catch is configured such that the axial movement of the needle sleeve into the housing releases the catch to actuate the injection process (see [0138] and [0151-0153] it is interpreted that the portion of 510 holds 522 is the catch that needs to be aligned with 640. The rotation and the axial movement as described earlier between 640 and 550 is what allows the pre-stored energy source 522 to be pushed downwards to eject the fluid from the reservoir 670).  
Regarding Claim 27, Standley teaches the injection device of claim 26, wherein the locking mechanism comprises a slot (grooves in 550 as seen in Figs 18a-18d) and a protrusion (644), and wherein rotation of the second part of the needle sleeve brings the slot and the protrusion into alignment to permit the axial movement of the needle sleeve into the housing (see [0148] and Figs 18a-18d; also see Fig 19a-19b where 550 is within the housing).  
Regarding Claim 31, Standley teaches the injection device of claim 21, further comprising a member (516) configured to prevent a rotation of the first part of the needle sleeve relative to the housing (see [0154-0155]; it is interpreted that since 516 locks 550 in place, it would prevent rotation of 550 as well).  
Regarding Claim 40, Standley teaches a method of using an injection device (400), the method comprising: rotating a second part of a needle sleeve (640) of an injection device relative to a first part of the needle sleeve (550) and relative to a housing (402) of the injection device to unlock a locking mechanism (grooved portion of 550, where 644 moves, this is interpreted to be the locking mechanism as this prevents axial movement of 550 until 640 has been rotated; see [0148]) of the needle sleeve (640, 550) to allow the needle sleeve to be moved axially (see [0148]), and moving the needle sleeve (640, 550) axially, while the locking mechanism is unlocked,  into the housing (402) to actuate an injection process (see [0148] teaching rotating part of needle sleeve 640, allows for 550 to move axially, this is considered to be an axial movement after the locking mechanism is unlocked, which actuates the injection process, see Fig 19a-19b where needle sleeve portion 640 is within housing 402).
Regarding Claim 45, Standley teaches the injection device of claim 21, wherein the second part (640) is configured to rotate relative to the first part (550) to unlock the locking mechanism so that the needle sleeve is allowed to be moved axially into the housing (see [0148] teaching rotating part of needle sleeve 640, allows for 550 to move axially, this is considered to be an axial movement into the housing; the rotation allowing the axial movement to be completed is interpreted as ‘unlocking the locking mechanism’; see Figs 18A-18D).
Allowable Subject Matter
Claims 23, 28-30, 32-39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 23, Standley teaches all elements of claim 22. Standley further teaches the injection device wherein the second part of the needle sleeve (640) comprises one of the slot and the engaging member (644).  Standley does not teach the injection device of claim 22, wherein the housing comprises the other of the slot and engaging member. In Standley the engaging member 644 is on the second part of the needle sleeve (640), but the slot is on the first part of the needle sleeve (550; see Figs 18a-18d). There is no obvious motivation to modify Standley such that the housing comprises one of the slot and the engaging member without changing the functionality of Standley’s injection device. Therefore, Standley does not render obvious the limitations of claim 23 in combination with the limitations of claim 22.  
As to Claim 28, Standley teaches all elements of claim 27. Standley further teaches a protrusion (644) on the second part of the needle sleeve (640). Standley, however, does not teach the injection device of claim 27, wherein the slot is formed in one of the housing and the second part of the needle sleeve, and the protrusion formed in the other of the housing and second part of the needle sleeve. In Standley the engaging member 644 is on the second part of the needle sleeve (640), but the slot is on the first part of the needle sleeve (550; see Figs 18a-18d). There is no obvious motivation to modify Standley such that the housing comprises one of the slot and the engaging member without changing the functionality of Standley’s injection device. Therefore, Standley does not render obvious the limitations of claim 28 in combination with the limitations of claim 27. 
As to Claim 29, Standley teaches all elements of claim 27. Standley does not teach the injection device of claim 27, wherein the protrusion is adapted to snap into the slot when the slot and protrusion are aligned with each other to prevent a rotation of the needle sleeve.  Standley teaches (Figs 18a-18d) the protrusion (644) rotating within the slot (opening in 550), however Standley does not teach that these components snap together. There is no obvious motivation to modify Standley such that the protrusion is adapted to snap into the slot when the slot and protrusion are aligned with each other to prevent a rotation of the needle sleeve, without changing the functionality of Standley’s injection device. Therefore, Standley does not render obvious the limitations of claim 29 in combination with the limitations of claim 27.   
As to Claim 30, this claim is dependent on claim 29. 
As to Claim 32, Standley teaches all elements of claim 21. Standley does not teach the injection device of claim 21, wherein one of the first part of the needle sleeve and the housing comprises an axially extending slot, and the other of the first part of the needle sleeve and the housing comprises a protrusion that engages with the axially extending slot to prevent rotation of the first part of the needle sleeve. Standley teaches an axially extending slot on the first part of the needle sleeve (550), however the protrusion (644) that engages with the axially extending slot is on the second part of the needle sleeve (640; see Figs 18a-18d). There is no obvious motivation to modify Standley such that one of the first part of the needle sleeve and the housing comprises an axially extending slot, and the other of the first part of the needle sleeve and the housing comprises a protrusion that engages with the axially extending slot to prevent rotation of the first part of the needle sleeve without changing the functionality of Standley’s injection device. Therefore, Standley does not render obvious the limitations of claim 32 in combination with the limitations of claim 21.     
As to Claim 33, this claim is dependent on claim 32.
As to Claim 34, Standley teaches all elements of claim 21. Standley further teaches the injection device comprising a needle unit (700) having a needle (710), and a cartridge having a reservoir (670) for a medicament. Standley does not teach the injection device of claim 21, wherein prior to use of the injection device the reservoir is sealed from the needle, and wherein rotation of the second part of the needle sleeve is configured to move the needle unit such that the needle is placed in fluid communication with the reservoir. Since the needle (710) of Standley is already in fluid communication with the reservoir (670) there is no obvious motivation to modify Standley such that prior to use of the injection device the reservoir is sealed from the needle, and wherein rotation of the second part of the needle sleeve is configured to move the needle unit such that the needle is placed in fluid communication with the reservoir without changing the functionality of Standley’s injection device. Therefore, Standley does not render obvious the limitations of claim 34 in combination with the limitations of claim 21.  
As to claims 35-39, these claims are dependent on claim 34. 
As to claim 41, Standley teaches the injection device of claim 21, wherein the housing (402) comprises a proximal end (end where 402 is labeled in Fig 20)  and a distal end (end where 550 is located), wherein the needle sleeve is provided at the distal end of the housing (see Fig 19A, needle sleeve 550 is at the distal end of housing 402). Standley does not teach or make obvious the device wherein the second part is distal to the first part in combination with the rest of the limitations of the claim. 
As to claim 42, Standley teaches all elements of claim 21 as described above. Standley does not teach or make obvious the injection device wherein the second part is configured to protrude from the housing prior to actuation of the injection process in combination with the elements of claim 21. 
As to claim 43, Standley teaches all elements of claim 21 as described above. Standley does not teach or make obvious the injection device wherein the second part is configured to be pressed against an injection site to actuate the injection process in combination with the rest of the elements of claim 21. 
As to claim 44, Standley teaches all elements of claim 21 as described above. Standley does not teach or make obvious the injection device wherein the second part is configured to be gripped by a user to rotate in combination with the rest of the elements of claim 21.
Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. 
Regarding the arguments on Pg. 7 line 22 – Pg. 9 line 4, the applicant argues that the Standley reference does not teach a locking mechanism that prevents the axial movement of Standley’s needle sleeve until a second part of the needle sleeve has been rotated relative to a first part of the needle sleeve. The examiner does not find this to be persuasive. Standley teaches [0148] that a second part of the needle sleeve (640) rotates in order to allow for axial movement of the first part of the needle sleeve (550). While the first part of the needle sleeve (550) has some prior axial movement, the axial movement is only completed after the rotation of the second part occurs. Based on lines 3-4 of claim 21, the axial movement is defined actuate an injection process. Since the complete axial movement profile is required to actuate Standley’s injection process, it is interpreted that the guides on 550 allowing for the rotation of the second part 640 is a locking mechanism that prevents the axial movement until the second part 640 has been rotated relative to the first part of the needle shield 550. For these reasons the rejection is maintained. 
The 35 USC 112(b) rejections have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783